Mr. Presiding Justice MoSurely delivered the opinion of the court.. 2. Landlord and tenant, § 221*—when tenant liable for cost of removing structure. A lessee who had erected a structure on premises devised under a written lease, not providing for the erection, held liable to the lessor for money expended by him in removing the structure at the termination of the tenancy. 3. Trial, § 83*—when not abuse of discretion to reopen case. Where, after the plaintiff and the defendant had apparently rested, the court allowed the plaintiff, on his request, to introduce further testimony, held that there was no abuse of discretion in so doing. 4. Account stated, § 25*—when proof of individual items unnecessary. Where a statement of account of the plaintiff against the defendant was shown to the defendant who agreed to its correctness and promised to pay the amount at a later date, held that it was not necessary that the plaintiff, in order to recover, should introduce evidence in detail as to the various items.